Paul W. Brown, J.,
dissenting. The facts of this case include a private agreement of easement between the Ohio Edison Company and the owners of the affected property, the materiality of which cannot be denied. There is minimum adverse recreational effect upon the private facility herein involved. There is no evidence of such adverse recreational impact as to provide an adequate police power connection justifying the action of the Power Siting Commission denying the required certificate of environmental compatibility. If needed power transmission lines can be prevented or diverted at great expense on such slight evidence as herein involved, that greatly increased expense in *220the cost of needed power transmission lines will be passed oh to the public. It is my view that such expense must be justified! by real and substantial rather than imaginary adverse environmental impact.
Leaci-i, C. J., and Herbert, J., concur in the foregoing dissenting opinion.